i          i      i                                                              i       i     i




                                 MEMORANDUM OPINION

                                        No. 04-10-00067-CV

                                          Juan MORENO,
                                             Appellant

                                                   v.

                                         Estela BECERRA,
                                              Appellee

                           From the County Court, Maverick County, Texas
                                        Trial Court No. 2786
                            Honorable Jose A. Aranda, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 17, 2010

DISMISSED FOR WANT OF JURISDICTION

           The trial court signed a final judgment on December 15, 2009. Pursuant to Texas Rule of

Appellate Procedure 26.1, appellant’s notice of appeal was due on January 14, 2010. See TEX . R.

APP . P. 26.1. Appellant, however, filed his notice of appeal fifteen days later — on January 29,

2010. Appellant’s notice of appeal was not accompanied by a motion for extension of time to file

the notice of appeal.
                                                                                       04-10-00067-CV

        A motion for extension of time is necessarily implied when an appellant, acting in good faith,

files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace period

provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellant must offer

a reasonable explanation for failing to file the notice of appeal in a timely manner. See id.; TEX . R.

APP . P. 26.3, 10.5.

        On February 4, 2010, this Court notified appellant of the need for an explanation for his

failure to file the notice of appeal in a timely manner. We warned appellant that failing to provide

a reasonable explanation would result in the dismissal of his appeal for want of jurisdiction. To date,

no response has been received from appellant. Accordingly, we dismiss this appeal for want of

jurisdiction.



                                                        PER CURIAM




                                                  -2-